Citation Nr: 0944019	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, in which the RO denied service 
connection for a left hip disorder.  

In August 2008 the Board denied the Veteran's claim for 
service connection for a left hip disorder.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2009 Joint Motion to 
Vacate and Remand, the Secretary of Veterans Affairs (VA) and 
the Veteran, through his representative, moved that the 
August 2008 Board decision be vacated and remanded.  The 
Court granted the motion by Order in June 2009.


FINDINGS OF FACT

1.  A left hip disorder, including Legg-Perthe's disease, was 
not noted at service entrance in October 1970.

2.  Clear and unmistakable (obvious or manifest) evidence 
demonstrates that the Veteran's Legg-Perthe's disease existed 
prior to the period of active duty service from October to 
November 1970.

3.  Clear and unmistakable (obvious or manifest) evidence 
demonstrates that the Veteran's Legg-Perthe's disease did not 
permanently increase in severity during service from October 
to November 1970.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence demonstrates that the 
Veteran's Legg-Perthe's disease existed prior to his entry 
into active military service.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(b), 3.306(b) (2009).

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's preexisting Legg-Perthe's disease was not 
aggravated by active service; the presumption of soundness is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.304(b), 3.306(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board 
also notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.  

In this case, the Veteran's claim for service connection for 
a left hip disorder was received in June 2006.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
RO in correspondence dated August 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The August 2006 letter also 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with the 
version of 38 C.F.R. § 3.159 then in effect). Thereafter, the 
rating decision denying the claim for service connection was 
issued in November 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that the Court, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to this matter 
was included in the August 2006 letter.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records of 
treatment reported by the Veteran.  There is no indication 
from the record that there is additional pertinent evidence 
that the RO has not obtained, or made sufficient efforts to 
obtain.  

In this case, the Board finds that VA examination or medical 
opinion as to the etiology of the Veteran's claimed Legg-
Perthe's disease is not necessary to decide this claim.  Such 
an opinion as to etiology of a current disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Board finds that the evidence of record, 
including the competent in-service medical history, clinical 
findings, diagnosis, and medical opinions, is of 
substantially more probative value than any current opinion 
based on a review of the same evidence would be.  For reasons 
explained in this decision, the evidence that is already of 
record clearly and unmistakably establishes the pre-existence 
of the Veteran's Legg-Perthe's disease and clearly and 
unmistakably establishes that there was no permanent increase 
in severity of the Veteran's preexisting Legg-Perthe's 
disease during his brief period of active duty service from 
October to November 1970.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this case, there is also no evidence 
indicating that the Veteran's preexisting Legg-Perthe's 
disease had an increase in severity during service beyond the 
natural progression of the disease.  See 38 C.F.R. § 3.306.  
Thus, there is no basis in history, symptoms, or in-service 
clinical findings to support an opinion of permanent 
worsening in service; for this reason, there is no reasonable 
possibility that any current VA examination or opinion would 
result in findings that would provide a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that an etiology opinion is not "necessary" to 
decide this claim for service connection.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to a veteran are to be avoided).  

Service Connection for Left Hip Disorder

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.   

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated therein.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).    

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003 (the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service).  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for a left hip disorder must be denied.  
Service treatment records reflect that a left hip disorder 
was not "noted" on entrance examination in October 1970.  
Rather, examination of the lower extremities was normal.  
Because a left hip disorder was not "noted" at the time of 
the service entrance examination, the Veteran is entitled to 
the presumption of sound condition.  38 U.S.C.A. § 1111. 

In this Veteran's case, although the presumption of soundness 
at service entrance attached, after a review of all the 
evidence of record, the Board finds that the presumption of 
sound condition is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the Veteran's left hip 
disorder both pre-existed service and was not aggravated in 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this 
case, the Veteran served on active duty for a brief period of 
less than two months, from October 1, 1970 to November 24, 
1970.  Service treatment records reflect that, in October 
1970, the Veteran presented with complaints of left hip pain.  
He gave a history of Legg-Perthe's disease since age six.  He 
added that, since age sixe, he had been unable to walk or run 
long distances without pain.  The diagnosis following 
examination was Legg-Perthe's disease of the left hip that 
had existed prior to service.  This treatment report reflects 
that the physician specifically considered the Veteran's 
history in rendering his opinion that Legg-Perthe's disease, 
left hip, was not incurred in the line of duty, but existed 
prior to service.  The physician recommended that the Veteran 
meet a Medical Board for consideration of separation from 
service.  The Board further notes that X-ray conducted on the 
same date revealed severe deformity of the left acetabulum 
and femoral head, consistent with old Legg-Perthe's disease.  

In October 1970, the Medical Board, which included a 
physician, diagnosed Legg-Perthe's disease, left hip, not 
incurred in line of duty, existed prior to service, and 
recommended separation from service.  In its proceedings, the 
Medical Board acknowledged careful review of the clinical 
records, health records, and medical examinations.  Thus, the 
Board finds the aforementioned October 1970 medical opinions, 
that the Veteran's Legg-Perthe's disease existed prior to 
service, to be of high probative value, as they were based on 
the Veteran's history, treatment records, clinical 
observation and findings, and in-service diagnosis.  

The conclusion that the Veteran's Legg-Perthe's disease pre-
existed service is also supported by the post-service medical 
evidence.  In this regard, in August 2006 correspondence, Dr. 
Potter from the Texas Department of Criminal Justice noted 
that the Veteran had been incarcerated since 1985.  Dr. 
Potter indicated that he had reviewed the Veteran's medical 
record concerning the left hip Legg-Perthe's disease and 
reported that, in April 1991, the Veteran claimed a life long 
deformity of the femoral head and requested help with pain 
control.  A January 1989 left hip X-ray from the Texas 
Department of Corrections includes findings of flattening of 
the left femoral head and shortening of the left femoral 
neck, with dysplasia of the left acetabulum.  The radiologist 
opined that this was probably secondary to Legg-Perthe's 
disease as a child.  

Based on the foregoing, the Board finds that there is clear 
and unmistakable (obvious and manifest) evidence that the 
Veteran's Legg-Perthe's disease pre-existed service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In reaching this 
conclusion, the Board notes that the Veteran served on active 
duty for a brief (less than 60 day) period and the service 
treatment records do not reflect left hip injury during this 
brief period of service.  Rather, the service treatment 
records reflect the Veteran's history of Legg-Perthe's 
disease prior to service.  Significantly, the contemporaneous 
medical opinions rendered during service, that Legg-Perthe's 
disease pre-existed service, were based on not only the 
Veteran's history, but also in-service symptoms and clinical 
findings.  Finally, the Veteran's post-service treatment 
records also include the history of Legg-Perthe's disease 
since childhood.  

The Board notes that, in his October 2009 argument, the 
Veteran's attorney indicates that Veteran's report of a 
history of Legg-Perthe's disease in the service treatment 
records cannot constitute competent medical evidence.  The 
Veteran's attorney cites to LeShore v. Brown, 8 Vet App. 406, 
409 (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).  The Board recognizes that the 
Court has held that lay statements by a veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (veteran's own statement 
that he was diagnosed with anxiety prior to service was not 
competent evidence of pre-service diagnosis).  

However, such general principles are distinguishable from 
this Veteran's case because, in this Veteran's case, the 
Veteran's statements that his Legg-Perthe's disease existed 
prior to service are not the only evidence that his left hip 
disorder pre-existed service; rather, the in-service clinical 
findings and Medical Board findings that included by a 
physician, including the contemporaneous in-service 
physician's medical opinion evidence that Legg-Perthe's 
disease pre-existed service and was not aggravated by 
service, reflect the varied lay and medical evidence that the 
Board relied upon in its finding that the Veteran's left hip 
disorder both pre-existed service and was not aggravated by 
service.  Additionally, the Board points out that Paulson has 
been significantly changed by Jandreau v. Nicholson, 492 F. 
3rd 1372 (Fed. Cir. 2007), in which the Federal Circuit 
stated that a layperson is competent to report a 
contemporaneous diagnosis.  Moreover, the Board may not 
disregard a history, even of pre-existence, on the basis that 
it was provided by the Veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); Cartright v. Derwinski, 2 Vet. App. 
24, 25-26 (1991). 

After a review of all the evidence of record as it bears on 
the relevant questions of preexistence and aggravation of 
disability, and fully aware of the legal standard expressed 
in Wagner that the evidence clearly and unmistakably show 
both preexistence and non-aggravation of disability in 
service, for the reasons indicated, the Board finds that the 
evidence of record is clear and unmistakable that the 
Veteran's left hip disorder, specifically, Legg-Perthe's 
disease, pre-existed his active service.  

The next question that the Board must address is whether 
clear and unmistakable evidence demonstrates that the 
Veteran's left hip disorder was not aggravated by service.  
In regard to the question of aggravation, the Board notes 
that there is no competent evidence of worsening of the 
Veteran's preexisting left hip disorder during his very brief 
period of active service from October 1, 1970 to November 24, 
1970.  Service treatment records are entirely negative for 
findings or reports of left hip injury during service.  The 
November 1970 service separation examination report does not 
reflect any complaints of left hip pain, or indication of 
worsening of Legg-Perthe's disease in service, but simply 
includes the diagnosis of Legg-Perthe's disease of the left 
hip.  Significantly, the report of Medical Board proceedings 
includes contemporaneous in-service medical opinion evidence 
by a physician that the Veteran's Legg-Perthe's disease was 
not aggravated during service.  

Post-service treatment records also make no mention of a 
history of either in-service injury or permanent worsening in 
service, rather, they suggest that worsening of Legg-Perthe's 
disease occurred many years after service (1970).  Post-
service records of treatment reflect complaints of hip pain 
first in 1985, then in 1991, 1994, 1995, and 1996.  Dr. 
Potter noted that a May 2003 physical examination mentioned 
left hip pain with limited flexion.  

The Board acknowledges the Veteran's argument, made in his 
August 2006 statement, that the stress of military service, 
such as boot camp, forced marches, hazardous duty, and 
military discipline, in the opinion of some medical experts, 
may aggravate a condition; however, there is competent 
evidence of such aggravation in this Veteran's case.  
Aggravation of preexisting disease or injury requires a 
permanent worsening of the underlying disability.  While 
symptoms may be some indication of permanent worsening, the 
occurrence of symptoms of disability in service alone is not 
sufficient to show aggravation in service.  Rather, as noted 
above, the only medical opinion evidence on the question is 
the October 1970 opinion that Legg-Perthe's disease was not 
aggravated during service.  

The Board has also considered the argument made by the 
Veteran's attorney in December 2007 that, because the 
Veteran's symptoms of pain with walking and running first 
manifested in service, such symptoms show that the Legg-
Perthe's disease was "incurred" in service.  In this case, 
because the first prong of the presumption of sound condition 
has been rebutted by clear and unmistakable evidence that the 
Veteran's Legg-Perthe's disease preexisted service, the 
question is whether clear and unmistakable evidence 
demonstrates that the preexisting Legg-Perthe's disease was 
not aggravated by service, not whether the disability was 
incurred in service.  In any event, the Board points out that 
the Veteran himself reported in October 1970 that, since age 
six, he had been unable to walk or run long distances without 
having pain; therefore, the Veteran's own lay statement 
regarding the pre-service onset and continuity of symptoms 
indicates that his symptoms of pain were not first manifested 
during service.  As a lay person, the Veteran is competent to 
report symptoms that he experienced at any time, including 
prior to service.  

On the question of aggravation, the mere manifestation of 
symptoms such as pain with use, does not demonstrate that the 
underlying Legg-Perthe's disease underwent a permanent 
increase in severity in service, especially during this 
Veteran's brief period of service, where there was no 
evidence of any left hip trauma or injury in service.  The 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  In this 
case, there is simply no objective evidence of worsening of 
Legg-Perthe's disease during service.  

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).  A pre-existing disease or injury will 
be presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 
(1991).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of a veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  Thus, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. 
Brown, 8 Vet. App. 529 (1996).

The Board finds that the evidence cited above constitutes 
clear and unmistakable evidence that the Veteran's 
preexisting Legg-Perthe's disease was not aggravated during 
service.  In making this determination, the Board places 
significant probative value on the October 1970 medical 
opinion evidence that Legg-Perthe's disease was not 
aggravated in service.  Such opinion has not been 
contradicted by any medical evidence of record. 

Thus, a review of the evidence of record indicates that the 
Veteran clearly and unmistakably entered service with a 
preexisting left hip disorder, specifically, Legg-Perthe's 
disease, and that this preexisting disorder did not 
permanently worsen during the Veteran's brief period of 
active service.  As such, the Board finds that Veteran's left 
hip disorder clearly and unmistakably existed prior to 
service and clearly and unmistakably was not aggravated by 
service; thus, the presumption of soundness is rebutted.  38 
U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003.   Because 
there is clear and unmistakable evidence that the left hip 
disorder was not aggravated during service for the purpose of 
rebutting the presumption of soundness, it necessarily 
follows that the Veteran's left hip disorder was not, in 
fact, aggravated during service.  38 U.S.C.A. § 1110.

The Board notes that it does not deny service connection on 
the basis that the Veteran's preexisting Legg-Perthe's 
disease is a congenital disorder, but on the basis that the 
evidence of record clearly and unmistakably demonstrates that 
the Veteran's Legg-Perthe's disease both pre-existed service 
and was not aggravated therein.  

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner.  In this case, in the above analysis, the 
Board applied the clear and unmistakable evidence standard to 
find that the Veteran's left hip disorder (Legg-Perthe's 
disease) clearly and unmistakably existed prior to service, 
and that the preexisting left hip disorder was 


not aggravated during service, so the presumption of 
soundness is rebutted.  As the standard is clear and 
unmistakable evidence to rebut the presumption of sound 
condition at service entrance, the rule of resolving 
reasonable doubt in the Veteran's favor is not applicable in 
this case. 
  

ORDER

Service connection for a left hip disorder, including Legg-
Perthe's disease, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


